
	

114 S2289 IS: Family Unification, Preservation, and Modernization Act of 2015
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2289
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2015
			Mr. Kaine (for himself, Ms. Collins, Mr. Schatz, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To modernize and improve the Family Unification Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Family Unification, Preservation, and Modernization Act of 2015.
		IHousing assistance under the family unification program
			101.Family unification program
 Section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)) is amended— (1)in the subsection heading, by inserting Preservation and after Family;
 (2)by amending paragraph (2) to read as follows:  (2)Use of funds (A)In generalThe amounts made available under this subsection shall be used to provide tenant-based or project-based assistance under section 8 on behalf of—
 (i)any family— (I)who is otherwise eligible for such assistance;
 (II)who the public child welfare agency for the jurisdiction has certified is a family that is lacking adequate housing or is homeless; and
 (III)who has a child or children in out-of-home care or is at risk of having a child or children placed in out-of-home care; and
 (ii)except as a provided in subparagraph (B), for a period not to exceed 36 months, otherwise eligible youths who have attained at least 18 years of age and not more than 24 years of age and who—
 (I)have left foster care at age 14 or older; or (II)will leave foster care within 90 days (in accordance with a transition plan described in section 475(5)(H) of the Social Security Act (42 U.S.C. 675(5)(H)) and is homeless or at risk of becoming homeless.
 (B)ExceptionIf an applicant enrolls an eligible youth in a program authorized under section 23, the applicant may extend the 36-month period described in subparagraph (A)(ii) in accordance with the length of the contract of participation for that eligible youth under section 23(c)(3).
 (C)Geographic areaAmounts made available under this subsection shall be used to provide assistance to families and eligible youths described in subparagraph (A) in the geographic area served by an applicant.
 (D)Rule of constructionNothing in this paragraph shall be construed to preclude or limit the ability of an eligible youth described in subparagraph (A)(ii) who receives assistance under this subsection to receive assistance under section 477 of the Social Security Act (42 U.S.C. 677).;
 (3)by redesignating paragraph (4) as paragraph (7); and (4)by striking paragraph (3) and inserting the following:
					
						(3)Allocation
 (A)In generalThe Secretary shall allocate amounts made available under this subsection through a national competition among applicants that—
 (i)partner with public child welfare agencies; and
 (ii)demonstrate a need for assistance based on the number of families and eligible youths described in paragraph (2)(A) in the geographical area served by the applicant.
 (B)ApplicationAn applicant desiring amounts made available under this subsection shall submit to the Secretary an application containing—
 (i)a memorandum of understanding between the applicant and the public child welfare agency with which the applicant is partnering (hereinafter referred to as the partnering public child welfare agency), which shall include—
 (I)the number of such families and eligible youths who, as of the date of the application, are receiving assistance under this subsection;
 (II)the joint selection criteria and strategy established by the applicant and the partnering public child welfare agency for identifying and prioritizing recipients of assistance under this subsection;
 (III)for an applicant who will serve eligible youths, a description of how the partnering public child welfare agency will coordinate with the applicant to ensure that, as part of the transition plan described in section 475(5)(H) of the Social Security Act (42 U.S.C. 675(5)(H)), the eligible youth does not experience a lapse in housing and receives appropriate prehousing counseling to assist with housing stability;
 (IV)a description of how the partnering public child welfare agency and the applicant will assess outcomes associated with family preservation and reunification or assisting eligible youths transitioning to adulthood for recipients of assistance under this subsection, which outcomes may include—
 (aa)educational improvements for children; (bb)economic improvement for adults and youth;
 (cc)improved housing stability; (dd)increased access to areas of opportunity; or
 (ee)reduction of case load at the partnering public child welfare agency; (V)an identification of resources that will be available to recipients of assistance under this subsection to assist with housing searches, including in areas of opportunity, such as identification of landlords, deposit or renters insurance, help with back rent, security deposits, or other upfront costs associated with securing a dwelling unit;
 (VI)a description of the voluntary supportive services that will be provided to recipients of assistance under this subsection for a minimum of 1 year following the date on which the lease for the applicable dwelling unit begins; and
 (VII)if any of the supportive services described in subclause (VI) are being provided by a third-party, community-based organization, a signed letter of agreement between the applicant and the partnering public child welfare agency that—
 (aa)contains a description of the supportive services to be provided; and (bb)demonstrates the expertise of the third-party, community-based organization providing those supportive services to recipients of assistance under this subsection;
 (ii)a description of how the applicant and the partnering public child welfare agency will coordinate with, and evidence of consultation with, the local Continuum of Care (as established under section 422 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11382)) or other local providers serving eligible youths or families to identify potential recipients for assistance under this subsection; and
 (iii)any other criteria established by the Secretary in consultation with the Secretary of Health and Human Services that are necessary to promote family unification and preservation, reduce unnecessary foster care placement, decrease youth homelessness, and ensure effective administration of this subsection.
 (C)Consultation on application requirementsThe Secretary may consult with the Secretary of Health and Human Services to establish the timing of submissions and other application requirements, including joint requirements, for an application submitted under this subsection and the application required under section 437A of the Social Security Act.
							(4)Coordination between public housing agencies and public child welfare agencies
 (A)Supportive servicesThe Secretary shall consult with the Secretary of Health and Human Services to identify programs of agencies at the Department of Health and Human Services and the resources available through those agencies to provide supportive services to recipients of assistance under this subsection.
 (B)GuidanceNot later than 180 days after the date of enactment of this paragraph, the Secretary and the Secretary of Health and Human Services shall provide guidance to public child welfare agencies and public housing agencies to improve system coordination and implementation of assistance provided under this subsection, which shall include guidance on—
 (i)identification of programs and resources available to provide supportive services for recipients of assistance under this subsection;
 (ii)sharing data and tracking outcomes; (iii)targeting and identifying potential recipients of assistance under this subsection, including those at greatest risk of continued child welfare involvement or long-term housing instability, and establishing a referral process;
 (iv)incorporating housing first strategies to assist families and eligible youths that are at greatest risk of long-term housing instability; and
 (v)aligning systems goals to improve outcomes for recipients of assistance under this subsection, which improved outcomes may include—
 (I)with respect to families receiving assistance under this subsection— (aa)reunification of children in out-of-home placement with their family;
 (bb)reduced foster care length of stay; or (cc)family preservation; and
 (II)with respect to eligible youths receiving assistance under this subsection— (aa)enrollment in an educational or workforce training program;
 (bb)acquisition of a high school diploma or similar certification;
 (cc)reconnecting with family; or (dd)acquisition of skills necessary to make a successful transition to adulthood and secure stable housing.
 (C)ReportNot later than 3 years after the date of enactment of this paragraph, and every 5 years thereafter, the Secretary and the Secretary of Health and Human Services shall jointly submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Finance of the Senate and the Committee on Financial Services and the Committee on Ways and Means of the House of Representatives a report on assistance provided under this subsection, which shall include—
 (i)the number of families and eligible youths receiving assistance under this subsection;
 (ii)the types of services made available to those recipients;
 (iii)the number of families preserved or unified; (iv)the impact on the case load at partnering public child welfare agencies;
 (v)how the Secretary and the Secretary of Health and Human Services will assess outcomes, including outcomes associated with the intervention that may include educational improvements for children and economic improvement for adults and youth, for recipients of assistance under this subsection;
 (vi)recommendations for policy changes to better serve families and eligible youths; and
 (vii)best practices to improve collaboration between public housing agencies and public child welfare agencies in other communities.
								(5)Promoting self-sufficiency
 (A)In generalThe Secretary may develop an incentive payment program under which the Secretary may provide incentive payments to public housing agencies that improve connections between recipients of assistance under this subsection with programs authorized under section 23, including—
 (i)increasing enrollment of families and youth receiving assistance under this subsection; (ii)implementation of evidence-based practices for improving self-sufficiency; and
 (iii)improved successful completion of self-sufficiency programs for families and eligible youths receiving assistance under this subsection.
 (B)Incentive payment formThe Secretary may provide incentive payments to public housing agencies under subparagraph (A) as additional administrative fees or service coordinator funding.
 (C)EvaluationThe Secretary shall evaluate the effectiveness of an incentive payment program developed under subparagraph (A).
							(6)Technical assistance
 (A)In generalOf the amounts appropriated or otherwise made available to the Department of Housing and Urban Development in a given fiscal year to carry out this subsection, the Secretary shall use not more than $1,000,000 to provide research and technical assistance to improve the capacity of public housing agencies to serve recipients of assistance under this subsection, including by—
 (i)promoting family stability;
 (ii)improving coordination with public child welfare agencies; and (iii)increasing the availability of self-sufficiency activities.
 (B)CoordinationTo ensure that programmatic requirements and desired outcomes are being met, the Secretary shall coordinate with agencies at the Department of Health and Human Services to provide the research and technical assistance described in subparagraph (A)..
				IIGrants for supportive services for recipients of assistance under the family unification program
			201.Grant program for reunification and stability services for recipients of assistance under the
 family unification programTitle IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended by inserting after section 437 the following new section:
				
					437A.Grants for reunification and stability services for recipients of assistance under the family
			 unification program
 (a)PurposeThe purpose of this section is to authorize the Secretary to make grants to eligible applicants to provide supportive services, including case management services, to recipients of housing assistance under section 8(x) of United States Housing Act of 1937 (42 U.S.C. 1437f(x)).
 (b)DefinitionsIn this section: (1)Eligible applicantThe term eligible applicant means a community-based public or private nonprofit entity that provides support services for families and eligible youths described in section 8(x)(2)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437(f)(x)(2)).
 (2)Eligible recipientThe term eligible recipient means a family or eligible youth who is receiving assistance under section 8(x) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)).
							(c)Authorization of grant program
 (1)In generalFrom the amounts appropriated under subsection (i), the Secretary, in consultation with the Secretary of Housing and Urban Development, shall make grants under this section for each of fiscal years 2017 through 2025 to eligible applicants that submit applications meeting the requirements of this section.
 (2)Term of grantsAny grant under this section shall be for a term of up to 3 years. (3)Use of grants by eligible applicantsAn eligible applicant that receives a grant under this section shall use the funds made available through the grant to provide services that promote family preservation and stabilization, improve permanency outcomes, or assist in a successful transition to adulthood for eligible recipients.
 (d)12-Month continuous eligibility for eligible recipientsA family or eligible youth that is determined to be an eligible recipient shall continue to be an eligible recipient until the later of—
 (1)the end of the 12-month period following the determination; or (2)the time that the family or individual ceases to be an eligible recipient.
							(e)Application requirements
 (1)In generalIn order to be eligible for a grant under this section, an eligible applicant must submit to the Secretary an application containing such information as the Secretary shall require.
 (2)Consultation on application requirementsThe Secretary may consult with the Secretary of Housing and Urban Development to establish the timing of submissions and other application requirements, including joint requirements, for an application submitted under this subsection and the application required under section 8(x)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437f(x)(4)).
							(f)Federal share
 (1)In generalA grant awarded to an eligible applicant under this section to provide services shall be available to pay up to 75 percent of the costs of such services (including case management services).
 (2)Non-Federal shareThe non-Federal share of cost of services provided under a grant awarded under this section may be in cash or in kind. In determining the amount of the non-Federal share, the Secretary may attribute fair market value to goods, services, and facilities contributed from non-Federal sources.
 (g)Considerations in awarding grantsIn awarding grants under this section, the Secretary shall take into consideration— (1)whether an eligible applicant has experience in providing services and case-management to high-need families or homeless youth;
 (2)whether an eligible applicant has an established relationship with local housing providers, including the relevant public housing authority;
 (3)whether an eligible applicant utilizes evidence-based practices and trauma-informed care models to serve families, and developmentally and age appropriate practices to serve youth;
 (4)the ability of an eligible applicant to provide families and youth with supportive services, including family preservation services and housing stability services; and
 (5)the ability of an eligible applicant, through case management services, to connect families and youth with providers of services such as—
 (A)early intervention and preventive services; (B)child and family counseling;
 (C)mental and behavioral health services; (D)parenting skills training; and
 (E)employment and workforce training programs or educational programs. (h)Eligibility for other funding under title IV–BNothing in this section shall be construed to limit an eligible applicant from applying for, or being eligible for, funding to provide services under another program under this part.
 (i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary $20,000,000 for each of fiscal years 2017 through 2021..
			
